Citation Nr: 1516337	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and major depression and/or sinusitis.  

2.  Entitlement to service connection for functional myoclonis. 

3.  Entitlement to service connection for hyperaldosteronism.

4.  Entitlement to an initial rating in excess of 30 percent for PTSD and major depression.

5. Entitlement to an initial rating in excess of 10 percent for the Veteran's right (major) shoulder tendonitis.

6.  Entitlement to an initial rating in excess of 10 percent for the Veteran's left (minor) shoulder tendonitis.

7.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1996.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In May 2001, the Veteran testified before a Decision Review Officer in Lincoln, Nebraska.  

The matters of entitlement to service connection for hyperaldosteronism, entitlement to an increased initial evaluation for right shoulder tendonitis, and entitlement to an increased initial evaluation for left shoulder tendonitis were previously before the Board in December 2000, July 2004 and February 2008, and were remanded for further development.  These issues were again before the Board in April 2009, when the Board denied the Veteran's claims.  The matter of entitlement to an initial rating in excess of 30 percent for PTSD was before the Board in April 2009, when the Board denied the Veteran's claim.  Subsequent to the April 2009 Board decision, the Veteran was granted entitlement to service connection for major depression by a rating decision in June 2009.  Therefore, the Board has recharacterized the issue as entitlement to an initial rating in excess of 30 percent for PTSD and major depression. The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2010, the Court vacated the Board's April 2009 decision with regard to the above mentioned claims and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In March 2011, the Board remanded these matters for further development.  

In a March 2010 rating decision, the RO denied the claims of service connection for sleep apnea and functional myoclonis, and the Veteran perfected appeals of those issues.  

In its April 2009 decision, the Board remanded the issue of an increased evaluation for a cervical spine disorder.  At that time, the disorder was rated as 10 percent disabling.  During the pendency of the appeal, in an October 2014 rating decision, the RO increased the disability rating to 20 percent effective the date of service connection.  Additionally, in an August 2014 rating decision, a 100 percent total disability rating for surgery/convalescence was granted for the period from November 7, 2013, to January 31, 2014.  Since the RO did not assign the maximum disability rating possible (outside of the temporary 100 percent period), the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With regard to the claim for service connection for sleep apnea, remand is required for an examination.  The Veteran was afforded an examination in August 2013.  The examiner opined that sleep apnea was less likely than not related to PTSD or depression, and provided rationale for the opinion.  The examiner also stated that there was no evidence in the current literature as to a nexus between PTSD/depression and sleep apnea.  The Board finds that this examination is inadequate as the examiner did not determine whether the Veteran's sleep apnea was aggravated by PTSD/depression.  Additionally, in January 2015 correspondence, the Veteran's attorney raised the issue of secondary service connection to service-connected sinusitis and noted the submission of literature indicating a link between psychiatric disorders and sleep apnea.  On remand, the Veteran must be afforded a new examination, taking into consideration the deficiencies described herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the claim for service connection for functional myoclonis, remand is required for an examination.  The Veteran contends that it is related to service.  Although service treatment records are silent as to any complaints related to myoclonis, post-service medical records show that the Veteran has had persistent abnormal movement of the left upper extremity for 20 years.  See e.g. June 2011 VA neurology clinic record.  An April 2007 record reflected a nine to ten year history of intermittent involuntary jerking of left upper extremity and noted an impression of segmental myoclonus of left upper extremity with a questionable relationship to cervical spine degenerative disc disease.  The record includes statements from the Veteran's mother-in-law indicating that the Veteran had unusual arm movement/twitching in 1992, and that he complained of muscle spasms in his arm in 1997.  The Veteran's daughter submitted a statement indicating that he complained of muscle spasms in his arms around 2001.  As the lay statements are competent evidence indicating symptoms close in time to service separation, the Veteran should be afforded an examination to determine the nature and etiology of his current functional myoclonis. 
Regarding the issue of service connection for hyperaldosteronism, remand is required for an addendum opinion to obtain compliance with prior Board remand directives.  In March 2011, the Board directed the AOJ to obtain an examination and requested that the examiner "opine as to whether the Veteran's laboratory results in January 2004 support a diagnosis of hyperaldosteronism."  Subsequently, an August 2013 VA examiner reviewed and discussed lab results from October 1996, February 1997, August 1998, February 2001, 2011, and August 2013.  Although the examiner found that the Veteran did not have a current diagnosis of hyperaldosteronism at any time since October 1996, and she noted various lab results, she did not reference the January 2004 laboratory results as specifically directed by the Board.  Therefore, the examiner must provide an addendum report specifically addressing the January 2004 results.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the increased rating claim for PTSD and major depression, remand is required for an updated examination.  The Veteran was last afforded an examination in August 2013.  In his January 2015 brief, the Veteran's attorney indicated that the disorder had worsened in the last few years.  Accordingly, the Veteran should be afforded an examination to determine the current severity of his PTSD and major depression.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

As to the increased ratings for the Veteran's right and left shoulder tendonitis, remand is required for a clarifying examination and opinion.  The Veteran's attorney indicated that the Veteran has been noted to have atrophy.  Review of the most recent VA examination in August 2013 does not reveal any mention of whether the Veteran was evaluated for atrophy.  To afford the Veteran all benefit of the doubt, he should be afforded an updated examination to specifically determine whether he has atrophy.   

Finally, as to the increased evaluation for degenerative joint disease of the cervical spine, remand is required for a clarifying examination and opinion.  In the October 2014 rating decision, the RO also granted service connection for cervical radiculopathy of the left upper extremity, due to the service-connected cervical spine degenerative joint disease, and assigned a 20 percent evaluation.  In considering whether a higher evaluation is warranted for the cervical spine disorder, the Board must consider both the orthopedic and neurological manifestations of the disability.  As to the neurological manifestations (i.e. left upper extremity radiculopathy), the Board notes that the October 2014 supplemental statement of the case issued with regard to the increased rating claim for the cervical spine disorder did not address entitlement to a higher rating for neurological manifestations.  Therefore, on remand, such should also be accomplished. 

On remand, any outstanding medical records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not that any current sleep apnea is causally or etiologically related to service.   

b. The examiner should also specifically opine as to whether it is at least as likely as not that any current sleep apnea is either caused by or permanently aggravated by his service-connected PTSD and major depression or sinusitis.  The examiner must address the medical literature submitted by the Veteran.

4. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current functional myoclonis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not that any current functional myoclonis is causally or etiologically related to service.  

b. The examiner must also distinguish the Veteran's functional myoclonis from his service-connected left upper extremity radiculopathy, or state that it is impossible to do so.

c. The examiner must also specifically opine as to whether it is at least as likely as not that any current functional myoclonis is either caused by or permanently aggravated by his service-connected cervical spine disability.

5. After any additional records are associated with the claims file, refer the case to the VA examiner who authored the August 2013 examination report for hyperaldosteronism for a supplemental opinion.  If the same examiner is not available, the folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether the Veteran's laboratory results in January 2004 support a diagnosis of hyperaldosteronism.

6. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of PTSD and major depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions, and to comment on the severity of the Veteran's service-connected PTSD and major depression.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and major depression under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's disorder. 

7. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  The examiner must specifically address whether the Veteran has atrophy attributable to his service-connected disabilities.  The examiner must state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  The examiner must further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner must address whether there is any additional functional impairment during flare-ups.

8. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

11. After completing the above actions, and any other development as needed, the claims must be readjudicated, to include taking into consideration the neurological manifestations of the cervical spine disability.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have the opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

